

EXHIBIT 10.1


Smithfield Foods, Inc.
2008 Incentive Compensation Plan
 
Stock Option Award
 
You have been selected to receive a Stock Option Award under the Smithfield
Foods, Inc. 2008 Incentive Compensation Plan (the “Plan”), as specified below:
 
Participant:_____________________________________________________________
 
Address: ______________________________________________________________
 
Number of Shares Subject to Option: _____________________________________
 
Exercise Price:____________________
 
Date of Grant:____________________
 
 
THIS AGREEMENT, effective on the Date of Grant above, represents the grant of a
Stock Option by Smithfield Foods, Inc., a Virginia corporation (the “Company”),
to the Participant named above, pursuant to the provisions of the Plan.  All
capitalized terms shall have the meanings in the Plan.  The parties agree as
follows:
 
 1. Grant of Option. The Company has granted to Participant as of the Date of
Grant above, subject to the terms and conditions of the Plan and this Award, the
right and option to purchase from the Company (the “Option”) all or any part of
the Number of Shares Subject to Option above at the Exercise Price above.  The
Exercise Price is not less than 100% of the Fair Market Value per share of the
Common Stock on the date of grant.  The Option is exercisable as provided below.
The Option is intended to be a nonstatutory stock option that does not receive
special tax treatment under Section 422 of the Internal Revenue Code.


2. Terms and Conditions. The Option is subject to the following terms and
conditions.


(a)  
Expiration Date. This Option shall expire seven (7) years from the Date of Grant
(the “Expiration Date”).   In no event may this Option be exercised after the
Expiration Date.

 
(b)  
Nontransferability. This Option shall be nontransferable except by will or by
the laws of descent and distribution and, during the lifetime of the
Participant, may be exercised only by the Participant, except as provided in
Section 3 below.

 
(c)  
 Vesting of Option. Subject to the provisions of Section 3 below, this Option
shall vest and become exercisable as follows

 
Vesting DatesPercentage Vested
 
Vesting Dates
Percentage Vested
[one year from Date of Grant]
33%
[two years from Date of Grant]
67%
[three years from Date of Grant]
100%

 



--------------------------------------------------------------------------------


 
If the Participant suffers a Disability or dies, or in the event of the
Participant’s Retirement, the requirement that the Participant be employed by
the Company through the Vesting Date is waived.  In that case, the Participant
(or in the event of the Participant’s death, the Participant’s beneficiary)
shall be vested in a pro rata portion of the Option equal to the number of full
months of employment since the Date of Grant divided by thirty-six (36).  The
remaining portion of the Option shall be forfeited.
 
In the event of the termination of the Participant’s employment by the
Participant or the Company for any reason other than the Participant’s
Disability or death during the Performance Period, the Participant shall forfeit
any unvested portion of the Option.  The Participant’s transfer of employment to
the Company or any Related Company from another Related Company or the Company
during the Performance Period shall not constitute a termination of employment.
 
In the event of a Qualifying Change of Control, the entire Option shall be fully
vested as of the Qualifying Change of Control.
 
The vested portion of the Option shall be fully exercisable until the seventh
anniversary of the Date of Grant when the Option will terminate by its terms.
 
(d)  
Method of Exercising and Payment for Shares.  The Option may be exercised by
giving notice of the exercise under procedures established by the Company and
making payment of the Exercise Price as follows.  To pay the Exercise Price, the
Participant (i), unless prohibited by law, may deliver a properly executed
exercise notice together with irrevocable instructions to a broker to deliver
promptly to the Company, from the sale or loan proceeds with respect to the sale
of Company Stock or a loan secured by Company Stock, the amount necessary to pay
the Exercise Price and Applicable Withholding Taxes, (ii) may deliver shares of
Company Stock for which the holder thereof has good title, free and clear of all
liens and encumbrances (valued at their Fair Market Value on the date of
exercise) in satisfaction of all or any part of the Exercise Price, or (iii) may
cause to be withheld from the Option shares, shares of Company Stock (valued at
their Fair Market Value on the date of exercise) in satisfaction of all or any
part of the Exercise Price.

 

3. Termination of Option Upon Termination of Employment. The right of
Participant and his successors in interest to exercise this Option shall
terminate immediately when his employment with the Company or any Subsidiary is
terminated for any reason except as provided in subsections 3(a), 3(b) and 3(c)
below.
 
(a)  
Exercise Following Death. In the event Participant dies while he is employed by
the Company or any Subsidiary, before the exercise in full or expiration of this
Option, Participant’s estate, or the person or persons to whom the rights under
this Option shall have passed by will or the laws of descent and distribution,
may exercise the vested portion of this Option at any time within one year after
Participant’s death (but in any event before the Expiration Date of the Option).
 

 
(b)  
Exercise Following Disability. In the event of termination of Participant’s
employment by the Company or any Subsidiary by reason of disability under the
Company’s Retirement Plan, Participant may exercise the vested portion of this
Option at any time within one year following such termination of employment (but
in any event before the Expiration Date of the Option).

 
(c)  
Exercise Following Termination of Employment Other Than Death or Disability. In
the event Participant’s termination of employment with the Company or any
Subsidiary (including due to retirement) occurs for reasons other than death, or
disability and before the exercise in full or expiration of this Option,
Participant may exercise the vested portion of this Option at any time within
three months next following such termination of employment (but in any event
before the Expiration Date of the Option).  

 
For the purposes of this Section 3, it shall not be considered a termination of
employment if Participant is placed by the Company or any Subsidiary on military
or sick leave or such other type of leave of absence that the Committee
considers as continuing the employment relationship intact. At the time of any
exercise of any Option exercised pursuant to this Section 3, the Exercise Price
shall be paid in full as provided in Section 2.


 
 

--------------------------------------------------------------------------------

 

4.Tax Withholding. The Company shall have the power and the right to deduct or
withhold Company Stock, or require the Participant or beneficiary to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Award.
 
5.Nontransferability. Performance Share Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.
 
6.Administration. This Award and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award, all
of which shall be binding upon the Participant.


7.Specific Restrictions Upon Shares.  The Participant hereby agrees with the
Company as follows:  
 
(a)  
The Participant shall acquire the shares of Company Stock issuable with respect
to the Option for investment purposes only and not with a view to resale or
other distribution thereof to the public in violation of the Securities Act of
1933, as amended (the “1933 Act”), and shall not dispose of any such Stock in
transactions which, in the opinion of counsel to the Company, violate the 1933
Act, or the rules and regulations thereunder, or any applicable state securities
or “blue sky” laws;

 
(b)  
If any shares of Company Stock acquired with respect to the Option shall be
registered under the 1933 Act, no public offering (otherwise than on a national
securities exchange, as defined in the Exchange Act) of any such Stock shall be
made by the Participant under such circumstances that he or she (or such other
person) may be deemed an underwriter, as defined in the 1933 Act; and

 
(c)  
The Company shall have the authority to endorse upon the certificate or
certificates representing the Shares acquired hereunder such legends referring
to the foregoing restrictions.

 
8.Miscellaneous.


(a)  
Adjustments to Shares. Subject to Plan Section 16, in the event of any merger,
reorganization, recapitalization, stock dividend, stock split, extraordinary
distribution with respect to the Stock or other change in corporate structure
affecting the Stock, the Committee or Board if Directors of the Company may make
such substitution or adjustments in the aggregate number and kind of shares of
Company Stock subject to this Stock Option Award and the Exercise Price as it
may determine, in its sole discretion, to prevent dilution or enlargement of
rights.  

 
(b)  
Notices.  Any written notice required or permitted under this Award shall be
deemed given when delivered personally, as appropriate, either to the
Participant or to the Executive Compensation Department of the Company, or when
deposited in a United States Post Office as registered mail, postage prepaid,
addressed, as appropriate, either to the Participant at his or her address set
forth above or such other address as he or she may designate in writing to the
Company, or to the Attention: Corporate Secretary, at its headquarters office or
such other address as the Company may designate in writing to the Participant.

 
(c)  
Failure To Enforce Not a Waiver.  The failure of the Company to enforce at any
time any provision of this Award shall in no way be construed to be a waiver of
such provision or of any other provision hereof. 

 
 

--------------------------------------------------------------------------------


 
 
(d)  
Governing Law.  All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law, and not the law of conflicts, of the Commonwealth of Virginia,
except that questions concerning the relative rights of the Company and the
Participant with respect to Shares, shall be governed by the corporate law of
the Commonwealth of Virginia.

 
(e)  
  Provisions of Plan .  The Option provided for herein is granted pursuant to
the Plan, and the Option is in all respects governed by the Plan and subject to
all of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Award solely by reference or expressly cited herein.  If
there is any inconsistency between the terms of this Award and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award

 
[ SIGNATURE PAGE FOLLOWS ]

 
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the Company has executed this Award in duplicate on this
_____ days of ____________, 2009.
 


SMITHFIELD FOODS, INC.




           By: _______________________

 




The undersigned hereby accepts, and agrees to, all terms and provisions of the
forgoing Award.






__________________________


 
